Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP2002228742)(cited by the applicant).
Regarding claim 1, Yoshida discloses an ultrasonic sensor comprising: a casing (1 and 2); and a piezoelectric vibrator element (3); wherein the casing includes first (2) and second (1) units, the first unit being made of a metal (metal case part), the second unit being made of a resin (plastic case part); the first unit has a cylindrical or substantially cylindrical shape extending in a first direction (top to bottom or bottom to top direction); and the second unit is connected to one end of the first unit in the first direction and includes a cylindrical section and a bottom plate (inner bottom surface), the cylindrical section having a cylindrical or substantially cylindrical shape (“Case portion 2 a made of metal and having a cylindrical cross section”) and extending in the first direction, the bottom plate being a disk-shaped portion which closes an end of the cylindrical section positioned farther away from the first unit in the first direction, the piezoelectric vibrator element being mounted on the bottom plate.  
Regarding claim 7, Yoshida in Fig 1 shows the ultrasonic sensor further comprising: at least one terminal (one of 6a and 6b) that is at least partially located on an exterior of the casing; wherein the at least one terminal (one of 7a and 7b) is electrically connected to the piezoelectric vibrator element (3).  
Regarding claim 8, Yoshida in Fig 1 shows the ultrasonic sensor wherein the at least one terminal (6) protrudes from the casing.  
Regarding claim 10, Yoshida shows the ultrasonic sensor wherein the first unit and the second unit define a hollow portion of the casing (Fig 1 and 2).  
Regarding claim 11, Yoshida discloses the ultrasonic sensor wherein the hollow portion includes a filler (sponge member ¶[0011]) that seals the piezoelectric vibrator element.  
Regarding claim 12, Yoshida discloses the ultrasonic sensor wherein the metal of the first unit includes aluminum (¶[0016]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP2002228742) in view of Matsumi (JP2010050963).
Regarding claim 2, Yoshida disclose the ultrasonic sensor except wherein the second unit is made of carbon fiber reinforced plastic (CFRP). 
As known in the art such material (CFRP) is used ultrasonic sensor, for example, Matsumi discloses an ultrasonic sensor using carbon fiber which corresponds to CFRP.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ultrasonic senor of Yoshida using CFRP because such a modification would have been a mere substitution of art recognized equivalent material.
Regarding claim 9, Yoshida in Fig 1 shows the ultrasonic sensor except wherein the at least one terminal is a metal film provided on a surface of the first unit.  As known in the art such shape is used ultrasonic sensor and therefore, it would have been obvious to one of ordinary skill in the art to modify the ultrasonic senor of Yoshida using a metal film for terminals because such a modification would have been a mere substitution of art recognized equivalent shape.
Regarding claim 13, Yoshida disclose the ultrasonic sensor wherein a portion of the bottom plate on which the piezoelectric vibrator element is mounted is a resin except that with an elastic modulus of about 20 GPa or higher.  As known in the art such values are used in a supporting plates for ultrasonic sensor and Matsumi discloses in table 5 a list of ranges of elastic modulus showing 25GPa.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the ultrasonic senor of Yoshida using the elastic modulus of about 20GPa or higher for the bottom plate because such a modification would have been optimal or operational values for the plate to support the piezoelectric vibrator element.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “the cylindrical section is made of a resin different from CFRP” recited in claims 3-4; “the bottom-plate second layer is made of a resin different from CFRP” as set forth in claims 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohtera et al (US 6,047,603) discloses an ultrasonic senor having a floored cylindrical case, a piezoelectric vibration element and input-output terminals.
Kawashima et al (US 2006/0241474) discloses an ultrasonic sensor having a housing in a cylindrical shape with a bottom attached a piezoelectric device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849